Citation Nr: 0833247	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-21 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetic 
retinopathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as due to herbicide 
exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as due to herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange or any 
comparable herbicide agent during active military service.

2.  Diabetes mellitus type II was not shown in service or for 
many years after service and is not shown to be related to 
service or an event of service origin.

3.  Diabetic retinopathy was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.

4.  Hypertension was not shown in service or for many years 
after service and is not shown to be related to service or an 
event of service origin.

5.  Peripheral neuropathy of the hands was not shown in 
service or for many years after service and is not shown to 
be related to service or an event of service origin.

6.  Peripheral neuropathy of the feet was not shown in 
service or for many years after service and is not shown to 
be related to service or an event of service origin.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).

2.  Diabetic retinopathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).

4.  Peripheral neuropathy of the hands was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).

5. Peripheral neuropathy of the feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was part of a top secret 
experiment in which he was sprayed with herbicides or some 
other type of chemical daily for two weeks.  He contends that 
this experiment was conducted at Fort Stewart, Georgia.  

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA is required to follow certain 
protocol when verifying exposure to herbicides in locations 
other than Vietnam or Korea.  See M21-1MR IV.ii.2.C.10.1.  
This includes furnishing a detailed description of the 
alleged exposure to the Compensation & Pension Service and 
then requesting a review of the Department of Defense's 
inventory of herbicide operations to determine whether 
herbicides were used as alleged.  The claims file indicates 
that these procedures were followed and that the alleged test 
site is not one recognized by the Department of Defense as a 
location of an herbicide operation.

In addition, the RO has obtained VA treatment records.  The 
veteran was not afforded a VA medical examination, but the 
Board finds that no such examination is needed, as there is 
no evidence of the alleged herbicide exposure.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran contends he developed diabetes mellitus resulting 
from herbicide exposure during service in Fort Stewart, 
Georgia.  His records do confirm that he was on temporary 
duty assignment to that location.  He does not contend, nor 
do the his service personnel records show, that the veteran 
was ever physically present in the Republic of Vietnam for 
active duty service.  Therefore, the provisions of 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) are not for 
application.

The appellant contends that he was exposed to Agent Orange at 
Fort Stewart, Georgia, in the mid 1960's.  The appellant has 
testified, including in a February 2006 RO hearing, that 
during his two week duty assignment at Fort Stewart he was 
sprayed daily with some sort of chemical, he believes 
herbicides, which caused him to itch.

However, the preponderance of the evidence is against a 
finding that the veteran was exposed to herbicides during his 
tenure at Fort Stewart, Georgia.  Preliminarily, the Board 
notes that the veteran's own testimony does not present a 
particularly probative indication that he was exposed to 
herbicides during the time in question.  The veteran has 
indicated that he does not know what chemical was being 
sprayed.

In addition, as the claims file indicates, the Department of 
Defense does not identify Fort Stewart as the location of any 
testing of herbicides.  Records indicate that herbicides were 
tested at Fort Gordon, Georgia, during the period which the 
veteran has identified.  However, his service records clearly 
indicate that he was never stationed at Fort Gordon.

The Board must find that the probative weight of the official 
Department of Defense list of test sites and the VA formal 
information request is greater than the probative weight of 
the lay testimony of record.  The negative findings from the 
Department of Defense 's official inventory and the VA's 
search are more persuasive than the lay testimony of record.  
The Board understands that the veteran sincerely believes 
that the unidentified spray they used at Fort Stewart, 
Georgia, was actually an herbicide or some other toxic 
chemical, but there is no objective evidence to substantiate 
such a finding.  As such, service connection for any of the 
claimed disorders cannot be granted on the bases of herbicide 
exposure.  The Board will, however, consider each claim on a 
direct bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

1.  Diabetes Mellitus Type II

Examination upon entry into service in May 1966 was negative 
for any symptoms or diagnosis of diabetes.  The veteran did 
not complain of any symptoms of diabetes in service, despite 
being seen for other problems, such as a cough and shortness 
of breath.  The June 1968 discharge examination does not 
contain any symptoms or diagnosis of diabetes.

According to history provided by the veteran during a 
September 2003 examination, he was first diagnosed with 
diabetes mellitus in 1997.  Available medical records from 
2003 and 2004 show that the veteran's diabetes was 
uncontrolled and he was prescribed insulin.

As for the clinically diagnosed diabetes mellitus type II, to 
the extent that the veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with diabetes 
mellitus during active service.  There is no evidence of 
record that the veteran was treated for diabetes mellitus 
type II within twelve months of his separation from service.  
There is no evidence of record to suggest that diabetes 
mellitus existed until 1997, when the veteran claims he was 
first diagnosed with diabetes mellitus.
 
The absence of any diagnosis of the claimed diabetes mellitus 
in the service and post-service medical records between 1968, 
when the veteran was discharged, and 1997 constitutes 
negative evidence tending to disprove the assertion that the 
veteran had diabetes mellitus during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).  The lack of any evidence 
of symptoms suggestive of diabetes mellitus until 1997, 
nearly thirty years after service, is evidence which tends to 
show that diabetes mellitus was not incurred in service.

The only evidence supporting the veteran's claims that 
diabetes mellitus is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his 
diabetes mellitus is causally connected to his active service 
are not probative as there is no evidence in the record that 
he has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
diabetes mellitus is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current diabetes 
mellitus and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's diabetes mellitus is 
not related to his active service.  While it is apparent that 
the veteran currently has diabetes mellitus, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of the diabetes mellitus and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes mellitus.  As such, the evidence is insufficient 
to support a grant of service connection for diabetes 
mellitus. 

2.  Diabetic Retinopathy

Examination upon entry into service in May 1966 was negative 
for any symptoms or diagnosis of retinopathy.  The veteran 
did not complain of any symptoms of retinopathy in service, 
despite being seen for other problems, such as a cough and 
shortness of breath.  The June 1968 discharge examination 
does not contain any symptoms or diagnosis of retinopathy.

The earliest evidence of a diagnosis of diabetic retinopathy 
is an August 2002 medical notation that the veteran has a 
past ocular history of retinopathy.  His VA treatment records 
contain few references to his eyes.  These records indicate 
that the veteran was treated with eye drops and medical 
providers followed his diabetic retinopathy with occasional 
check-ups.

As for the clinically diagnosed retinopathy, to the extent 
that the veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton, supra.  There must be a 
nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with retinopathy 
during active service.  There is no evidence of record that 
the veteran was treated for retinopathy within twelve months 
of his separation from service.  There is no evidence of 
record to suggest that retinopathy existed until August 2002.
 
The absence of any diagnosis of the claimed retinopathy in 
the service and post-service medical records between 1968, 
when the veteran was discharged, and 2002 constitutes 
negative evidence tending to disprove the assertion that the 
veteran had retinopathy during his service.  See Forshey, 
supra.  The lack of any evidence of symptoms suggestive of 
retinopathy until 2002 is evidence which tends to show that 
retinopathy was not incurred in service.

The only evidence supporting the veteran's claims that 
retinopathy is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his 
retinopathy is causally connected to his active service are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
retinopathy is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current retinopathy 
and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's retinopathy is not 
related to his active service.  While it is apparent that the 
veteran currently has retinopathy, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the retinopathy and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for diabetic 
retinopathy.  As such, the evidence is insufficient to 
support a grant of service connection for diabetic 
retinopathy. 




3.  Hypertension

Examination upon entry into service in May 1966 was negative 
for any symptoms or diagnosis of high blood pressure.  The 
veteran did not complain of any symptoms of high blood 
pressure in service, despite being seen for other problems, 
such as a cough and shortness of breath.  The June 1968 
discharge examination does not contain any symptoms or 
diagnosis of high blood pressure.

According to history provided by the veteran during a 
September 2003 examination, he was first diagnosed with 
hypertension in 1999, when it was treated with oral 
medication, though his blood pressure remained uncontrolled.  
Available medical records show that hypertension remained 
largely uncontrolled.

As for the clinically diagnosed hypertension, to the extent 
that the veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton, supra.  There must be a 
nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with hypertension 
during active service.  There is no evidence of record that 
the veteran was treated for hypertension within twelve months 
of his separation from service.  There is no evidence of 
record to suggest that hypertension existed until 1999.
 
The absence of any diagnosis of the claimed hypertension in 
the service and post-service medical records between 1982, 
when the veteran complained of wrist problems, and 1999, when 
the veteran next reported a wrist problem, constitutes 
negative evidence tending to disprove the assertion that the 
veteran had hypertension during his service.  See Forshey, 
supra.  The lack of any evidence of symptoms suggestive of 
hypertension until 1999, over thirty years after service, is 
evidence which tends to show that hypertension was not 
incurred in service. 
 
The only evidence supporting the veteran's claims that 
hypertension is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his 
hypertension is causally connected to his active service are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
hypertension is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current hypertension 
and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's hypertension is not 
related to his active service.  While it is apparent that the 
veteran currently has hypertension, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the hypertension and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension.  As 
such, the evidence is insufficient to support a grant of 
service connection for hypertension. 

4.  Peripheral Neuropathy of the Hands

Examination upon entry into service in May 1966 was negative 
for any symptoms or diagnosis of peripheral neuropathy or 
problems with the hands generally.  The veteran did not 
complain of any symptoms of peripheral neuropathy or problems 
with the hands generally, despite being seen for other 
problems, such as a cough and shortness of breath.  The June 
1968 discharge examination does not contain any symptoms or 
diagnosis of peripheral neuropathy or problems with the hands 
generally.

The earliest available evidence of a diagnosis of peripheral 
neuropathy is a VA notation dated October 2002 which noted 
that the veteran had neuropathy and it was treated with 
medication.  Available medical records contain few complaints 
related to the veteran's hands.

As for the clinically diagnosed peripheral neuropathy of the 
hands, to the extent that the veteran is shown to have any 
such disorder, such evidence is reflective only of one factor 
in a successful claim of service connection.  Morton, supra.  
There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with peripheral 
neuropathy of the hands during active service.  There is no 
evidence of record that the veteran was treated for 
peripheral neuropathy of the hands within twelve months of 
his separation from service.  There is no evidence of record 
to suggest that peripheral neuropathy of the hands existed 
until 2002.
 
The absence of any diagnosis of the claimed peripheral 
neuropathy of the hands in the service and post-service 
medical records between 1968, when the veteran was 
discharged, and 2002 constitutes negative evidence tending to 
disprove the assertion that the veteran had peripheral 
neuropathy of the hands during his service.  See Forshey, 
supra.  The lack of any evidence of symptoms suggestive of 
peripheral neuropathy of the hands until 2002, nearly thirty-
five years after service is evidence which tends to show that 
peripheral neuropathy of the hands was not incurred in 
service.
 
The only evidence supporting the veteran's claims that 
peripheral neuropathy of the hands is related to service are 
the veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his peripheral neuropathy of the hands is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu, 
supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
peripheral neuropathy of the hands is in any way linked to 
any incident of his active service.  There is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the veteran's 
current peripheral neuropathy of the hands and his active 
service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's peripheral neuropathy 
of the hands is not related to his active service.  While it 
is apparent that the veteran currently has peripheral 
neuropathy of the hands, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the 
peripheral neuropathy of the hands and service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy of the hands.  As such, the evidence is 
insufficient to support a grant of service connection for 
peripheral neuropathy of the hands.

5.  Peripheral Neuropathy of the Feet

Examination upon entry into service in May 1966 was negative 
for any symptoms or diagnosis of peripheral neuropathy or 
problems with the feet generally.  The veteran did not 
complain of any symptoms of peripheral neuropathy or problems 
with the feet generally, despite being seen for other 
problems, such as a cough and shortness of breath.  The June 
1968 discharge examination does not contain any symptoms or 
diagnosis of peripheral neuropathy or problems with the feet 
generally.

The earliest available evidence of a diagnosis of peripheral 
neuropathy is a VA notation dated October 2002 which noted 
that the veteran had neuropathy and it was treated with 
medication.  Records indicate that a diabetic foot 
examination was normal in August 2002 only a few months prior 
to the diagnosis.  Available medical records contain few 
complaints related to the veteran's feet.

As for the clinically diagnosed peripheral neuropathy of the 
feet, to the extent that the veteran is shown to have any 
such disorder, such evidence is reflective only of one factor 
in a successful claim of service connection.  Morton, supra.  
There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with peripheral 
neuropathy of the feet or any sort of hand or wrist disorder 
during active service.  There is no evidence of record that 
the veteran was treated for peripheral neuropathy of the feet 
within twelve months of his separation from service.  There 
is no evidence of record to suggest that peripheral 
neuropathy of the feet existed until 2002.
 
The absence of any diagnosis of the claimed peripheral 
neuropathy of the feet in the service and post-service 
medical records between 1968, when the veteran was 
discharged, and 2002 constitutes negative evidence tending to 
disprove the assertion that the veteran had peripheral 
neuropathy of the feet during his service.  See Forshey, 
supra.  The lack of any evidence of symptoms suggestive of 
peripheral neuropathy of the feet until 2002, nearly thirty-
five years after service is evidence which tends to show that 
peripheral neuropathy of the feet was not incurred in 
service.

The only evidence supporting the veteran's claims that 
peripheral neuropathy of the feet is related to service are 
the veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his peripheral neuropathy of the feet is causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
peripheral neuropathy of the feet is in any way linked to any 
incident of his active service.  There is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the veteran's 
current peripheral neuropathy of the feet and his active 
service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's peripheral neuropathy 
of the feet is not related to his active service.  While it 
is apparent that the veteran currently has peripheral 
neuropathy of the feet, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the 
peripheral neuropathy of the feet and service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy of the feet.  As such, the evidence is 
insufficient to support a grant of service connection for 
peripheral neuropathy of the feet. 


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for diabetic retinopathy is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the hands is 
denied.

Service connection for peripheral neuropathy of the feet is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


